PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/422,631
Filing Date: 24 May 2019
Appellant(s): TERTZAKIAN et al.



__________________
Teryl L. Smith Reg. No. 68,466
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claims 1, 3-4, 6, 9, 12, 15 and 18-19 rejected under 35 U.S.C. §103 as unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku).

Claim 1:
"dynamically updates and maintains a pass indicator status for each of the code branches during execution of the code body ... the pass indicator status indicating satisfaction or non-satisfaction of a pass condition identified within the code branch that is based on the associated counter value for the code branch"

The Office relies on Copty as disclosing or suggesting the above-recited features of claim 1. The Appellant respectfully disagrees. Although Copty discloses tracking a counter value in association with each code branch, Copty does not disclose updating or tracking any other information in addition to the counter value (e.g., the "pass indicator status"), as required by the claim. Specifically, Copty does not disclose "dynamically tracking and updating a pass indicator status ... indicating satisfaction or non-satisfaction of a pass condition identified within the code branch that is based on the associated counter value for the code branch." (3rd par. on pg. 8)
… As discussed below, Copty does not disclose tracking any variable in addition to the counter value for each branch, and Copty also does not disclose or suggest any mechanism for evaluating whether a "pass condition" was satisfied at the time that a particular branch executed. (last par. on pg. 8)


The examiner respectfully disagrees. In addition to maintaining counter values associated with code branches (see e.g. par. [0054] “increases the edge hit count array for the edge that lead to the current basic block”), Copty discloses maintaining a "Software Coverage" 
In the context of a code coverage goal, as is the case in Copty, a “measure of the degree to which” the branches are executed would have been recognized as an indication of the status of that goal. For example, in the case of a 100% coverage goal (see e.g. par. [0059] “repeated until achieving a threshold of coverage, such as 100%”) the goal is satisfied when 100% of branches have been executed and unsatisfied until then (see e.g. par. [0100] “a metric measuring a percentage of program subroutines … called during execution”). Accordingly, Copty’s “Software Coverage 332” would have been understood to indicate “satisfaction or non-satisfaction” of a “pass condition” (e.g. par. [0099] “coverage goal”) as claimed. 
Further, Copty discloses this "Software Coverage" is calculated by the instrumentation code (see e.g. par. [0100] "instrumented to calculate Software Coverage 332"). Those of ordinary skill in the art would have understood that “instrumentation code” is executed at runtime (see e.g. par. [0100] “to count the calls … during the execution”). Thus, Copty's "Software Coverage" is understood to be “dynamically update[ed] and maintain[ed]” as claimed. 
Finally, Copty discloses the software is “instrumented to calculate … the coverage metric” (par. [0100]). This would have been understood to indicate that code defining the metric would be inserted into branches of the software project to be monitored (see e.g. par. [0044] “instrumentation code may be added … measuring the level of performance … with respect to the coverage goals”). Accordingly, it is the inserted instrumentations in any branch being monitored which identify the “pass condition” (i.e. “metric”). 


On page 4 of the Non-Final Office Action mailed on April 12, 2021, the Examiner argues that Copty, paragraph [0042] discloses determining if a "pass condition" has been met for each branch as the branch is executed. The Appellant disagrees. Cited paragraph [0042] of Copty discloses "the coverage goals for the software-under-test may be determined by rules or requirements ... such as ... branch coverage goals that may determine whether each branch of each control structure in the software under test has been execute[ d]." Thus, cited paragraph [0042] merely contemplates exemplary "coverage goals" that may be tested by the proposed "combined coverage model." Paragraph [0042] does not propose any particular "pass condition identified within a code branch" or dynamically updating and maintaining a "pass indicator status indicating satisfaction or non-satisfaction of the pass condition [for the code branch] that is based on the associated counter value for the code," as recited in claim 1. (1st par. on pg. 9)

The examiner respectfully disagrees, as discussed in more detail above, Copty discloses the software is “instrumented to calculate Software Coverage 332 in accordance with the coverage metric” (par. [0100]). The “coverage metric” dictates what constitutes satisfaction or non-satisfaction of a “coverage goal” (e.g. par. [0100] “percentage of programs subroutines executed”, par. [0059] “a threshold of coverage, such as 100%”). Accordingly, the lines of code inserted in the branch to test the “metric” fall within a reasonably broad understanding of the claimed “pass condition identified within a code branch”. 

Also, on page 4 of the Non-Final Office Action mailed on April 12, 2021, the Examiner argues that Copty, paragraph [0040], explicitly discloses "the 'pass condition' is determined by a developer." As evidence for this statement, the Examiner asserts that Copty's paragraph [0040] discloses: "coverage goals may be determined by a developer." Copty's paragraph [0040] further discusses that "developers may add assertions to the code to measure the degree to which the code is executed ... as an example, a standard coverage model may be generated based on checking whether every line of the code can be exercised by the test corpus." Copty's branch "assertion" is merely a line of code that increments a counter value when the branch executes. See, Copty, paragraph [0040]. This does not disclose or suggest tracking a "pass indicator status indicating satisfaction or non-satisfaction of a pass condition identified within the code branch ... based on the associated counter value for the code branch." For example, Copty's branch assertions either execute or they do not, but there is no tracking of any variable (e.g., a pass indicator status) for a code branch in addition to the branch's counter value. (2nd par. on pg. 9)

In sum, the code branch assertions described in Copty, paragraph [0042] are effective to increment a counter value from which it can be determined whether a branch has executed but not to dynamically "update and maintain a pass indicator status" (e.g., pass/fail status) "indicating satisfaction or non-satisfaction of a pass condition identified within the code branch that is based on the associated counter value for the code branch." Accordingly, paragraph [0042] of Copty fails to disclose or suggest dynamically tracking a "pass indicator status indicating satisfaction or non-satisfaction of a pass condition identified within the code branch." (par. bridging pp. 9 and 10)

The examiner respectfully disagrees. Initially it is noted that the claims do not recite tracking a variable, instead more broadly reciting “update[ing] and maintain[ing] a pass indicator status”. 
The “assertions” of par. [0040] are implemented as instrumentation code inserted into the code branch (see e.g. par. [0044] “instrumentation code may be added … measuring the level of performance … with respect to the coverage goals”). In addition to incrementing a counter, this instrumentation code is configured to “calculate Software Coverage 332 in accordance with the coverage metric” (par. [0100]). This “coverage metric” indicates “the degree to which the source code … is executed … based on the software coverage goals” (par. [0099]). Accordingly, while not explicitly disclosed as calculating a “variable”, the “assertions” 

On page 5 of the Final Office action mailed on September 20, 2021, the Examiner additionally argues that Copty, paragraph [0044] discloses or suggests "the pass indicator status indicating satisfaction or non-satisfaction of a pass condition identified within the code branch ... " The Appellant disagrees. Paragraph [0044] of Copty merely discloses "the software-under-test may be instrumented to identify whether the coverage goals of the software-under-test are reached." As explained above, Copty discloses coverage goals that aim to test which parts of the code have executed. This testing is performed, for example, by adding assertions to each code branch. 
Testing whether or not a branch has executed does not disclose or suggest tracking a "pass indicator status [for a code branch] indicating satisfaction or non-satisfaction of a pass condition identified within the code branch" For example, the features of claim 1 may provide for tracking a pass indicator status that may indicate (based on evaluation of the pass condition) whether or not a branch executed as it was supposed to, such as given the particular run-time conditions, outputs generated, errors observed, etc. (1st and 2nd full par. on pg. 10)

The examiner respectfully disagrees. Fundamentally, if a “coverage goal” / “pass condition” is that a branch be executed, “[t]esting whether or not [that] branch has executed” very much indicates “satisfaction or non-satisfaction of [the] pass condition” as there is no language in the claims that would allude that the pass condition is whether a branch executed or provide any additional information outside of whether it executed. 
For example, Copty discloses a number of “coverage goals” (see e.g. par. [0042]) including e.g. “100% coverage” (see par. [0060]). Given this coverage goal, instrumentation (par. [0044] “instrumentation code may be added”) that “identif[ies] whether the coverage goals … are reached” would, when executed, determine if 100% of branches had been executed. If so then the “pass condition” has been satisfied, otherwise it has not.   The addition 

"the pass evaluation macro [in the code branch} being executed upon execution of the code branch to evaluate the pass condition based on a comparison between the threshold value and the counter value"

Thus, the Examiner relies on Blevin as evidence that "macros" are known and that macros accept values as inputs to evaluate conditions. Blevin's "macro" does not "evaluate the pass condition [for a code branch] based on a comparison between [a] threshold value and [a] counter value," as generally recited in claim 1, and the Examiner does not assert otherwise. 
Cited paragraph [0040] of Copty discloses that developers determine "coverage goals" (e.g., goals defining which portions of code are supposed to execute and how often), but like Blevin, Copty does not disclose or suggest a pass evaluation macro that is executed upon execution of the code branch to "evaluate a pass condition based on a comparison between [a] threshold value and a counter value [for the code branch]." The Examiner does not assert otherwise. 
From the above, it appears that the Examiner's position is that (1) claim 1 is directed to testing a coverage goal using a macro and (2) that it is obvious to use a macro to test a coverage goal because coverage goals are known (e.g., Copty) and macros are also known (e.g., Blevin).This position is unreasonable at least because it fails to address whether the specifically-recited claim language is known or obvious.

The examiner respectfully disagrees. First, it is noted that Blevin does in fact disclose the macro code performing coverage analysis (see e.g. par. [0051] “generate a record of which instrumenting lines have been encountered”) and thus does something at least similar to evaluating a pass condition. But that is not the teaching for which Blevin is cited. 
Copty discloses instrumentation to “evaluate a pass condition” (e.g. par. [0100] “instrumented to calculate Software Coverage 332” as discussed in more detail above). Copty differs from what is claimed in that the instrumentation code is inserted directly into the software as “instructions” (e.g. par. [0044] “instrumentation code may be added”) whereas the 
Blevin discloses an annotation identifying an instrumentation macro (e.g. par. [0011] “a number of diverse instrumentation macros … inserting calls to the macros”). Note that this discloses more than just the existence of macros but instead teaches that macros were used in the prior art as a means of implementing instrumentation (i.e. “instrumentation macros”). In view of this disclosure, the rejection asserts Blevin’s macros constitute an alternate method of instrumenting code that would have been within the ordinary level of skill in the art (see e.g. Copty par. [0044] instrumentation code”, Blevin par. [0011] “instrumentation macros”). 
In other words, Copty is concerned with instrumenting the software to “evaluate a pass condition” (e.g. par. [0100] “instrumented to calculate … the coverage metric”) and is not particularly tied to any specific method of doing so (see e.g. par. [0044] “instrumentation code may be added … as source instrumentation, binary instrumentation, or the like”). Accordingly, at least in view of the teachings of Blevin (i.e. par. [0011] “instrumentation macros”) it would have been obvious to implement Copty’s instrumentation as annotations identifying a macro (e.g. Blevin par. [0011] “calls to the macros”) as claimed.

The specific methodology of claim 1 provides for "[an] annotation within each of the code branches identifying a threshold value and a pass evaluation macro" where the "pass evaluation macro [is] executed upon execution of the code branch to evaluate the pass condition based on a comparison between the threshold value and the counter value." The record does not dispute the fact that the cited references fail to explicitly disclose such features. Therefore, this is a case where the limitation is clearly missing from the cited references (e.g., the missing limitation being: "the pass evaluation macro being executed upon execution of the code branch to evaluate the pass condition based on a comparison between the threshold value and the counter value"). (last par. on pg. 12)

As motivation for arriving at the missing limitation, the Examiner argues: "one of ordinary skill in the art would have been motivated [to implement coverage goal checks using the claimed macro] to do so as an alternate means of implementing the instrumentation code which would have produced only the expected result." Final Office Action mailed on Sept. 20, 2021, page 6. Thus, the Examiner is essentially relying on common sense to conclude that the missing limitations are in fact obvious. However, per Arendi S.A.R.L. v. Apple Inc., this is only appropriate in cases where the missing lamination is "unusually simple and the technology particularly straightforward." (1st par. on pg. 13)

Since the references do not disclose or suggest a pass evaluation macro [e.g. never executes] within each code branch that is "executed upon execution of the code branch to evaluate the pass condition based on a comparison between the threshold value and the counter value," it is inappropriate for the Examiner to purport - without supporting evidence - that it is common sense to modify the references to arrive at such features, especially in light of the fact that the cited references do not provide any alternative solution that addresses the same problem (e.g., how to determine whether a branch was supposed to execute and whether it is good or bad that a branch executed X number of times). (1st full par. on pg. 14)

As noted above the limitations in question are in fact taught by the references (passing a threshold as input is addressed below). More specifically, Copty discloses a “pass evaluation” annotation for “updating and maintaining a pass indicator status” (e.g. par. [0100] “instrumented to calculate Software Coverage 332” as discussed in more detail above) and Blevin teaches an annotation within each code branch identifying: a macro”. Accordingly, the rejection is based on evidence from the references and does not merely assert, without evidence, that it would have been “common sense” to modify Copty. Instead the rejection relies on the teachings of Copty and Blevin to address the limitation(s) in question.

A code branch annotation that identifies a pass evaluation macro and a threshold value for the code branch that is provided as input to the pass-evaluation macro"

Following this admission that Blevin does not disclose the recited "threshold value" as input to a macro, the Examiner relies on Copty as disclosing such features: "Copty discloses a threshold value into the instrumentation code (par. [0040] "coverage goals may be determined by developers ... add assertions to the code"). See Final Office Action mailed on Sept. 20, 2021, page 3. The Appellant disagrees. Paragraph [0040] of Copty (replicated below) does not disclose or suggest a "threshold value" of any type, let alone a threshold that is provide as input to a macro: … 
Adding an assertion to a code branch to measure the number of times the code branch has executed (as discussed in Copty, paragraph [0040]) does not disclose or suggest a pass evaluation macro (or any other function) that receives a threshold value as an input. : For example, Copty's assertion execute to cause an increment. Thus, contrary to the Office's remarks, cited paragraph [0040] of Copty does not disclose or suggest a threshold value that j s provided as input to any pan of a code branch, let alone a macro for the code branch. (1st and 2nd par. on pg. 15)

The examiner respectfully disagrees. First, Blevin discloses the macros taking parameters “specifying … a category of instrumentation … along with additional arguments” (e.g. par. [0011]). Blevin also discloses that these arguments are used to dictate, e.g., what portions of code are instrumented (par. [0021] “arguments whose compile time value(s) determines whether or not … to form a corresponding instance of instrumentation code 16”). 
Copty discloses a number of different types of “coverage goals”/ “pass conditions” requiring instrumentation be inserted in different locations (see e.g. par. [0042] “function coverage goals … statement coverage goals … branch coverage goals … condition coverage goals”). Copty further discloses variations within, for example a branch-based coverage goal, requiring the instrumentation to compute different metrics (e.g. par. [0060] “100% coverage … 95% coverage”, par. [0100] “coverage metric”).
In view of these disclosures the rejection asserts it would require no more than an ordinary level of skill and/or creativity in the art to recognize the value of, and implement an “annotation within each of the code branches [e.g. Blevin par. [0011] “calls to the macros”, Copty par. [0044] “instrumentation code may be added”] identifying … a threshold value for the code branch [e.g. Copty par. [0060] “100% … 95%”] that is provided as an input” to the macro (e.g. Blevin par. [0011] “Each macro takes one or more arguments”). For example, in the case of 
Finally, to the extent that appellant has/may argue the constitutes a reliance on “common sense”, it is noted that passing values as arguments to a function (or in this case macro) is a fundamental concept in the art of software development. Nearly all programming languages provide this facility and all but the simplest programs (and many of those) make use of such arguments. Accordingly, using an argument to input a value to a macro can reasonably be said to be “unusually simple and the technology particularly straightforward”. 

“wherein at lest two code branches have threshold values different from each other”
Although not explicitly argued by the appellant, for the sake of completeness, it is noted that while Copty generally discloses applying a global threshold (e.g. par. [0042] “function coverage goals … statement coverage goals … branch coverage goals … condition coverage goals”, par. [0060] “100% … 95%”), Ioku teaches applying branch specific thresholds (col. 7, lines 60-65 “measurements 181 can be set separately for each of the … branches”). 


Claim 3:
The Examiner argues that Copty, paragraph [0057] discloses tracking a pass indicator status (Advisory Action, page 2) and that the features of claim 3 are taught by Copty, paragraph [0042] and [0054] (Final Office Action mailed on Sept. 20, 2021, page 7). The Appellant disagrees. The cited sections of Copty discloses a traditional code coverage product that may be used to test certain developer-set goals, such as whether each branch has executed and how many times each branch executes. Copty, paragraph [0042], [0057]. This is, for example, achieved by adding assertions to various code branches to determine how many times each branch has executed. See paragraphs [0054] (discussing adding "instrumentation" to the branches, such as a count array that measures how many times the code branch has executed). Adding assertions to the code to check branch execution counts does not disclose or suggest "dynamically update[ing] and maintain[ing] a pass indicator status for each of the code branches during execution of the code body ... " (as in claim 1) where the pass indicator status indicates a "a fail_status when the code branch has not executed," as recited in claim 3. (1st full par. on pg. 16)

In the Advisory Action mailed on Dec. 2, 2021, Examiner asserts: "the claims do not require tracking of [a status] or that the status be explicitly "pass/fail. (Advisory Action, page 3, 3rd full paragraph). The Appellant disagrees, at least in part, because claim 3 does explicitly recite a condition when the pass indicator status is "a fail status." Copty does not disclose or suggest updating and maintaining a "pass indicator status" of any type, let alone a pass indicator status that indicates "a fail status when the code branch has not executed." According, the features of claim 3 are not disclosed by Copty, and the Office has not established a prima facie case of obviousness with respect to claim 3. The Appellant respectfully requests allowance of claim 3. (last full par. on pg. 16)



Claim 4:
Claim 4 recites that the "pass condition identified by code branch" is "a metric selected by a developer usable to verify [the branch] has executed in accord with an original intent of the developer." For example, paragraph [0023] of the Appellant's specification discloses a specific pass condition "Never Executes" that is identified in the code branch, indicating that the original developer did not intend for the branch to execute during nominal runtime conditions. This paragraph explains that "Never Executes" is an executable annotation that returns a pass indicator status of' l' (pass) if the branch never executes and that returns a pass indicator status of 'O' (fail) if the branch has not yet executed. See also, example pass evaluation macros 210 and corresponding pass conditions in Appellant's FIG. 2.

The use of assertions to check which branches have executed does not disclose or suggest a "pass condition [identified by each code branch that indicates] a metric selected by a developer usable to verify that [the branch] has executed in accord with an original intent of the developer." Rather, Copty's assertions are, for example, lines of code that increment corresponding counter values each time they execute. See, e.g., Copty, paragraph [0040]. Accordingly, the Office has not established, prima facie, that the cited references disclose or suggest all elements of claim 4. The Appellant respectfully requests allowance of claim 4.

The examiner respectfully disagrees. Initially it is noted that the claim as presented is significantly broader than requiring a “Never Executes” pass condition, instead only requiring that the metric indicate the program is executing “in accord with an original intent of the 

Claims 6, 9 and 18:
The appellant does not argue these claims separately.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku) in view of US 6,714,883 to Samuels (Samuels).

The appellant does not argue these claims separately.
Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku) in view of US 6,311,327 to O’Brien et al. (O'Brian).

The appellant does not argue these claims separately.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku) in view of US 2011/0047532 to Wang (Wang).

The appellant does not argue these claims separately.

For the above reasons, it is believed that the rejections should be sustained.


/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199    

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.ki